*1159OPINION.
Teussell:
The record of this action shows that upon organization of the petitioner its organizers placed a value upon the good will of the going business taken over in the amount of approximately $17,000. Later, in 1918, the then owners of this business, in readjusting its capital structure, placed a value of $5,000 on this same good will.
The testimony establishes the fact that a member of the Planz family in 1862 established its going business; that it continued in the same city uninterruptedly from the yéar 1862 until 1911 and constantly in the possession, ownership and under the conduct of the same Planz family. One of the chief factors in the development and growth of good will is long continued business under the same or similar names and in the same community. This situation existed in respect to the petitioner for a period of 49 years and it may not now be said that such facts have not been productive of a valuable good will. We are of the opinion that the good will paid in for stock in this petitioner corporation had a cash value on August 15, 1911, of $5,000 and that the deficiency should be recomputed in accordance with the foregoing findings of fact and opinion.

Judgment will be entered upon 15 days’ notice, pwwant to Bule 50.